J-S44039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 TRAVIS A. STAMBAUGH                       :
                                           :
                    Appellant              :   No. 2031 MDA 2019

    Appeal from the Judgment of Sentence Entered November 15, 2019
    In the Court of Common Pleas of Mifflin County Criminal Division at
                     No(s): CP-44-CR-0000310-2018


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

CONCURRING STATEMENT BY NICHOLS, J.:FILED: JANUARY 6, 2021

      I agree with the majority that Appellant is not entitled to relief based on

the trial court’s denial of his request for a self-defense instruction. However,

I would not address the questions of whether Appellant was an initial

aggressor or otherwise provoked the shooting for the reasons herein.

      Here, the Commonwealth charged Appellant with simple assault and

recklessly endangering another person based on the allegation that he

“intentionally shot [the complainant] with a handgun in the right ear.”

Information, 6/27/18, Cts. 9-10. Therefore, as noted by the majority, self-

defense required Appellant to admit that he intentionally shot at the

complainant in order to protect himself. See Majority Mem. at 10 n.4. I add

that in Commonwealth v. Philistin, 53 A.3d 1 (Pa. 2012), our Supreme

Court rejected a defendant’s claim that his trial counsel was ineffective for

failing to request a self-defense instruction. Philistin, 53 A.2d at 12. In so
J-S44039-20



doing, the Philistin Court concluded that self-defense was not available when

the defendant alleged that he fired a handgun “at the ground” during an

altercation with police officers. Id. Similarly, in Commonwealth v. Harris,

665 A.2d 1172 (Pa. 1995), our Supreme Court noted that “self-defense

necessarily requires that the appellant admit that the shooting was intentional

in order to protect one’s self” and that “self-defense . . . is mutually exclusive

of the defense of accident or mistake.” Harris, 665 A.2d at 1175 (citations

omitted).   In Harris, the defendant admitted to pointing a firearm at the

decedent to protect himself, but alleged that the fatal shot occurred

accidentally during a struggle over the firearm. Id. at 1173-75.

      Because nothing in the trial record established that Appellant admitted

to possessing the firearm or shooting the complainant in order to protect

himself, I would conclude that there was no foundation for self-defense. See

Philistin, 53 A.2d at 12, Harris, 665 A.2d at 1175. Therefore, I would affirm

the trial court’s ruling denying Appellant’s request for a self-defense jury

instruction on this basis alone and would not reach the issue of whether the

trial record demonstrated that Appellant was an initial aggressor or provoked

the shooting.

      For these reasons, I respectfully concur.




                                      -2-